Title: From George Washington to Jonathan Trumbull, Sr., 17 December 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Head Quarters New Windsor Decr 17th 1780
                        
                        I submitted to the interference of the State of Connecticut last Year with respect to the Cantonment of the
                            Horse, without any animadversion or remark, because I was hopeful that the impropriety of it would appear to them, and
                            prevent the like in future. I shall, (as it is the request of the State, and because it is my wish to harmonize, as much
                            as possible, with the Civil Authority in the prosecution of a cause, in which we are all equally interested) send
                            Sheldon’s Regiment, this Winter to the State of Massachusetts—but I cannot help remonstrating very pointedly against a
                            repetition of the practice in future. for the following reasons.
                        Four things have always influenced me in the distribution of the Troops in their Winter Cantonments. Security
                            of our Capital Posts, which makes it necessary that they should have such a relative situation to each other as to afford
                            the necessary succour—Cover to the Country—Their own convenience—And the convenience of the Inhabitants; where the two
                            last, were not incompatable with the two first.
                        It is unnecessary, I am persuaded, for me to remark, that if any one State can, or will undertake to point
                            out a Cantonment for one part of the Army, another may with equal propriety, do it for another part—and that upon the same
                            principle, and by the same parity of reasoning, that Connecticut undertakes to advice or direct Sheldon’s Horse, to
                            Massachusetts—Massachusetts may Order them to New Hampshire—and New Hampshire to some other State. In a word, it is
                            striking at the most essential priviledge of the Commander in Cheif, and is pregnant with every mischeif that can be
                            conceived. I have the honor to be With great respect & esteem Your Excellencys Most Obedt Hble Servt
                        
                            Go: Washington
                        
                    